Citation Nr: 0800834	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-25 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for a service-connected small bowel disability 
(status post small bowel resection with end to end 
anastomosis for partial small bowel obstruction due to 
congenital mesenteric cysts).  

2.  Entitlement to service connection for residuals of cold 
injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to 
April 1946 and from July 1948 to April 1965.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama:  a June 2004 decision that granted service 
connection and assigned a 10 percent disability rating for 
the small bowel disability, effective from October 6, 2003; 
and a June 2005 decision that denied service connection for 
residuals of cold injury.  

The issue of entitlement to service connection for residuals 
of cold injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  As a result of a small bowel obstruction and pain, the 
veteran underwent small bowel resection surgery in 1959.  

2.  The veteran's current small bowel disability is 
manifested by occasional diarrhea, vomiting, and 
constipation, and by some mild, fairly constant, abdominal 
pain.  

3.  The veteran's current small bowel disability is not 
manifested by interference with nutritional absorption, 
weight loss, the inability to gain weight, anemia, partial 
obstruction, adhesions, a perforation of the small bowel, 
colic distension, prolonged episodes of vomiting, 
peritonitis, a ruptured appendix, or an operation with 
drainage.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for the veteran's service-connected small bowel 
disability (status post small bowel resection with end to end 
anastomosis for partial small bowel obstruction due to 
congenital mesenteric cysts) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.114 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating for small bowel disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the 
veteran's small bowel disability has remained relatively 
stable, staged ratings are not warranted on this record.  
 
Two diagnostic codes are applicable in a rating evaluation 
for resection of the small bowel.  See 38 C.F.R. § 4.114, 
Diagnostic Codes (DCs) 7301 (criteria for adhesions of the 
peritoneum), 7328 (criteria for resection of the small 
intestine).  They will both be examined to determine whether 
a disability rating in excess of 10 percent is warranted.  

Diagnostic Code 7328 provides a 60 percent rating for marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss.  A 
40 percent rating is assigned for definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
definite weight loss.  A 20 percent rating is assigned for a 
resection of the small intestine that is symptomatic with 
diarrhea, anemia and the inability to gain weight, 38 C.F.R. 
§ 4.114, DC 7328.  None of those ratings is warranted on this 
record.  

The April 2005 compensation and pension (C&P) examiner found 
that the veteran's weight was relatively stable, fluctuating 
four or five pounds in any direction.  This means that the 
veteran is able to, and in fact does, gain weight.  He also 
noted that while slender, the veteran appeared healthy and 
did not appear malnourished.  These facts indicate that there 
are no difficulties in the absorption of nutrients.  The 
record contains no indications that the veteran has anemia.  
See December 2006 Report by Dr. Carter (I have reviewed his 
lab work and basically everything is within normal range).  
The C&P examiner also noted that the veteran experiences 
occasional diarrhea but there is no clear pattern to it.  
Since the criteria for a 20 percent rating requires diarrhea, 
anemia, and the inability to gain weight, and the veteran 
merely has occasional diarrhea without the other two 
symptoms, an increased rating is not warranted on the basis 
of the criteria under DC 7328.  

Diagnostic Code 7328 also contains a note that where residual 
adhesions constitute the predominate disability, the criteria 
of DC 7301 should be used to rate a resection of the small 
intestine disability.  Here, there is no evidence that after 
the 1959 small bowel resection, there have been residual 
adhesions.  Nevertheless, since the RO turned to Diagnostic 
Code 7301 to evaluate the veteran's small bowel disability, 
the Board will analyze its criteria to determine if a rating 
higher than 10 percent is warranted.  

Diagnostic Code 7301 provides that a rating for adhesions 
will be considered when there is a history of operative or 
other traumatic or infectious (intra-abdominal) process, and 
at least two of the following:  disturbance of motility, 
actual partial obstruction, reflex disturbances, presence of 
pain.  38 C.F.R. § 4.114.  Here, the veteran underwent 
surgery in 1959 for a small bowel resection with end to end 
anastomosis, so there is a history of operative process.  
Moreover, that surgery was required because there was a small 
bowel obstruction and the presence of pain.  Thus, the 
criteria to determine whether the adhesion rating criteria of 
DC 7301 should be applied has been met here.  

Diagnostic Code 7301 provides for two ratings higher than the 
10 percent rating currently assigned to the small bowel 
disability.  A 50 percent rating is assigned for severe 
adhesions of the peritoneum with definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  There is evidence that the veteran 
has nausea on a frequent basis, and in the three or four 
weeks preceding the April 2005 C&P examination, he was 
vomiting fairly regularly.  But there are no X-rays showing a 
present obstruction of the small bowel and no evidence at all 
of colic distension, peritonitis, ruptured appendix, 
perforation, or an operation with drainage.  A 50 percent 
rating is thus not warranted.  

A 30 percent rating is assigned for moderately severe 
adhesions of the peritoneum, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  There is no 
evidence that there are any adhesions of the peritoneum or a 
partial obstruction of the small bowel, let alone one 
manifested by delayed motility of barium meal.  As for the 
veteran's pain, the compensation and pension (C&P) examiner 
identified it as mild, fairly consistent abdominal pain.  The 
Board finds that such a description does not constitute 
evidence of prolonged episodes of pain, so none of the 
criteria for a 30 percent rating are met on this record.  
Accordingly, a rating higher than 10 percent is not 
warranted.  

In his substantive appeal, the veteran argued that he 
experiences a partial obstruction manifested by delayed 
motility and painful episodes.  He submitted a  June 2006 
colonoscopy report and a July 2006 procedure report for an 
esophagogastroduodenoscopy (EGD) to support his assertion.  
The colonoscopy revealed a colon polyp, which was cauterized.  
But that cauterized polyp is not evidence of an obstruction 
of the small bowel because it was located in the colon rather 
than in the small bowel.  Similarly, the EGD revealed 
gastritis, a sliding 3-cm hiatal hernia, and an esophageal 
stricture that was dilated with a balloon.  Although those 
conditions are related to the digestive system, they are 
located far from the small bowel.  And the only evidence of 
motility issues in the record are the dysphasia problems the 
veteran has.  But his difficulty in swallowing is not a 
manifestation of his small bowel disability.  

Indeed, the April 2005 C&P examiner specifically determined 
that the veteran's hiatal hernia, gastritis, esophageal 
strictures, and diverticulosis were not a result of the 
veteran's small bowel resection surgery.  The record contains 
no medical evidence connecting those diagnoses to the 
veteran's small bowel resection.  And the veteran's own 
assertion that they are connected is not competent medical 
evidence because a layperson cannot provide opinions that 
require medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).   

The April 2005 C&P examiner determined that the only 
gastrointestinal result of the veteran's small bowel 
resection surgery was some mild, fairly consistent, abdominal 
pain that was not clearly related to his other diagnoses.  A 
10 percent rating is assigned under DC 7301 for occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distension.  
38 C.F.R. § 4.114, DC 7301.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Here, the veteran's symptom of 
mild, fairly consistent abdominal pain and occasional 
diarrhea or constipation more nearly approximates the lower 
rating.  Thus, a rating in excess of 10 percent is not 
warranted on this record.  

The veteran's representative urges the Board to resolve 
reasonable doubt in favor of the veteran.  When there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
Here, the evidence that the veteran believed supported his 
claim does not relate to his small bowel disability.  The 
evidence about the nausea, vomiting, diarrhea, constipation, 
and mild abdominal pain were not sufficient to support his 
claim for a higher disability rating because the other 
criteria that was required in addition to each of those 
symptoms, did not appear in the record.  When, as here, the 
evidence against the claim is much greater than that in 
favor, the reasonable doubt doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records and by conducting a C&P 
examination.  As the veteran requested no assistance in 
obtaining documents with respect to this claim, VA fulfilled 
its duty to assist him.  


ORDER

An initial evaluation in excess of 10 percent for the 
veteran's service-connected small bowel disability (status 
post small bowel resection with end to end anastomosis for 
partial small bowel obstruction due to congenital mesenteric 
cysts) is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In a statement received in October 2006, the veteran 
requested that a copy of his orders assigning him to Outpost 
Weather, Communications, and Observation detachment at the 
vicinity of Chosin Reservoir be obtained.  Although VA has a 
duty to assist a claimant in obtaining evidence to 
substantiate his claim, nothing in the claims folder 
indicates that the RO requested those military records.  

The veteran is claiming that he was stationed in Korea near 
the Chosin Reservoir during the winter of 1950.  Special 
rules govern the evidence necessary to establish exposure to 
extreme cold for those who participated in the Chosin 
Reservoir Campaign of October through December 1950.  See M-
21-1R, Part III, Subpart iv, Chapter 4, Section E, Topic 21, 
paragraphs (e) and (f).  Since those rules apply only if the 
veteran's participation in that campaign is confirmed, a 
remand is necessary to try to obtain the veteran's entire 
personnel file (to include orders and performance 
evaluations).  

In the substantive appeal of his claim for entitlement to 
service connection for residuals of cold injury, the veteran 
asserted that his records show that he served in Korea when 
it was cold so that in the absence of evidence to the 
contrary, VA should grant his claim.  He also complained to 
his representative in Congress that VA put him off and told 
him that he was required to produce the records to prove his 
health problems.  These statements reveal that the veteran 
does not understand that he  needs to identify and/or to 
obtain evidence that substantiates his claim.  
Although VA has a duty to assist the veteran in obtaining 
evidence to support his claim, the veteran is nevertheless 
required to substantiate his claim.  See Russo v. Brown, 9 
Vet. App. 46 (1996) (even when official records have been 
destroyed and VA has a heightened duty to assist the veteran 
in obtaining evidence, the legal standard for proving the 
claim does not change and the claim must be substantiated 
with evidence).  Without the evidence to establish the 
requirements for service connection, VA cannot grant his 
claim.  

But the veteran is not limited to what evidence VA can assist 
him in obtaining.  Any evidence that he has in his possession 
concerning his time in Korea (that is not already part of the 
record) may help substantiate his claim.  Letters that the 
veteran may have written home at that time would constitute 
evidence of his participation in the campaign and/or the 
existence of injury to his feet from cold.  Such evidence 
would be helpful in substantiating that he experienced a cold 
injury during service.  
Thus, as required by 38 C.F.R. § 3.159(b), the veteran should 
be provided with notice that includes an invitation to submit 
to VA any evidence in his possession that pertains to his 
claim.  

Moreover, his participation in the Chosin Reservoir Campaign, 
his exposure to extreme temperatures during service in Korea, 
or the existence of a cold injury to his feet could be 
substantiated by sworn statements of other service members 
who served with him at that time and who could provide 
testimony of participation in the Chosin Reservoir Campaign, 
of extremely cold conditions or of their observations 
concerning any cold injuries to the veteran's feet.  

As for the requirement to establish a current disability, 
some of the evidence submitted by the veteran concerning his 
current condition is incomplete.  For example, Dr. Horn's 
December 2004 examination report refers to notes by Dr. 
Carter about the nature of the veteran's polyneuropathy.  
While a December 2004 report from Dr. Carter is part of the 
record, the comments in Dr. Horn's report do not appear to be 
referring to that report by Dr. Carter, but to some other 
notes by Dr. Carter that do not appear in Dr. Horn's report.  
Similarly, an April 2006 letter from Dr. Fite makes a 
speculative connection between the veteran's Korean service 
and his symptoms, but he states that he is awaiting the 
results of an increased dose of Lyrica.  No follow-up report 
by Dr. Fite is in the record.    

In addition, the December 2006 report of Dr. Carter states 
that he is deferring a vascular work-up to the veteran's 
physicians at the VA who are more familiar with his general 
health care.  Yet, no VA treatment records for the veteran's 
feet appear in the record.  The veteran should be asked to 
identify any VA medical facilities at which he receives 
treatment so that those records can be obtained by the 
RO/AMC.  

If, and only if, the evidence obtained establishes the 
existence of a cold injury during service (either by 
confirming the veteran's participation in the Chosin 
Reservoir Campaign or by other means), the veteran should be 
scheduled for another examination to determine whether there 
is any current disability with respect to residuals of cold 
injury and if so, to provide an opinion whether such 
disability is related to service.  The examiner should be 
advised that the existence of an inservice cold injury has 
been established.  

The examiner should also be advised that there is conflicting 
evidence in the record about whether a current cold injury 
disability exists and if so, whether such disability is 
related to service.  Although the examiner should review the 
entire claims folder, the examiner's attention should be 
specifically directed to the following somewhat conflicting 
medical reports:  February 1995 report of Dr. Campbell (mild 
compressive sensory neuropathy could be a manifestation of an 
old sacral radiculopathy from his old disc surgery but I 
don't think we can disprove or prove this); April 2005 C&P 
intestines examination report (veteran has significant 
complaints of cold injury to his feet which I was not asked 
to evaluate; impressions include diagnosis of cold injury to 
his feet); November 2004 report by Dr. Horn (history of cold 
injury of feet); December 2004 report of Electrodiagnostic 
Evaluation by Dr. Carter (evidence is most consistent with 
generalized polyneuropathy with both demyelinating and axonal 
features); December 2004 report by Dr. Horn (Dr. Carter tells 
me in his notes that he has motor and sensory polyneuropathy 
which appears to be distal; apparently, this should pretty 
much handle the situation as far as substantiating his 
problems); August 2005 report by Dr. Horn (since he was 
unable to go through VA, he should try the Neurontin); 
April 2006 letter from Dr. Fite (veteran has peripheral 
neuropathy either [sic] secondary to idiopathic; it is 
possible that frostbite experienced in Korea would have 
caused his symptoms to be worse); December 2006 report by Dr. 
Carter (diagnosis of generalized polyneuropathy, unknown 
etiology); January 2007 C&P cold injury examination (etiology 
of his neuropathy is unknown; however, he does have a history 
of heavy alcohol use in the past which can cause a 
neuropathy; veteran's cold injury to his feet is less likely 
as not caused by or the result of his military service 
because there is no evidence of cold injury or neuropathy in 
his service medical records and his symptoms began more than 
30 years after cold exposure in Korea and prior alcohol use 
is another potential cause of neuropathy).  To the extent the 
examiner's diagnosis or nexus opinion conflicts with any of 
the evidence of record, the examiner should address how and 
why his or her opinion is different.  
If an examination is scheduled, the veteran is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a notice letter that 
includes an invitation to provide VA with 
any evidence in his possession that 
pertains to the claim.  

2.  The veteran's notice letter should 
also ask the veteran to obtain or provide 
authorization for the RO/AMC to obtain:  
(a) the notes from Dr. Carter that Dr. 
Horn relied upon in his December 2004 
report; and (b) the follow-up report to 
the April 2006 letter from Dr. Fite.  

3.  Make arrangements to obtain from VA 
medical facilities all treatment records 
with respect to the veteran's feet and 
associate any evidence obtained with the 
claims folder.  

4.  After the above development has been 
completed, the RO/AMC should make a 
determination whether a cold injury was 
incurred during service.  

5.  If, and only if, the RO/AMC determines 
that a cold injury was incurred during 
service, make arrangements for the veteran 
to have appropriate examination to 
determine whether there is any current 
disability with respect to residuals of 
cold injury, and if so, to provide an 
opinion whether such disability is related 
to service.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  

The examiner should be advised that the 
existence of an inservice cold injury has 
been established.  

The examiner should also be advised that 
there is conflicting evidence in the 
record about whether a current  disability 
of residuals of cold injury exists, and if 
so, whether such disability is related to 
service.  

Although the examiner should review the 
entire claims folder, the examiner's 
attention should be specifically directed 
to the following somewhat conflicting 
medical reports:  February 1995 report of 
Dr. Campbell (mild compressive sensory 
neuropathy could be a manifestation of an 
old sacral radiculopathy from his old disc 
surgery but I don't think we can disprove 
or prove this); April 2005 C&P intestines 
examination report (veteran has 
significant complaints of cold injury to 
his feet which I was not asked to 
evaluate; impressions include diagnosis of 
cold injury to his feet); November 2004 
report by Dr. Horn (history of cold injury 
of feet); December 2004 report of 
Electrodiagnostic Evaluation by Dr. Carter 
(evidence is most consistent with 
generalized polyneuropathy with both 
demyelinating and axonal features); 
December 2004 report by Dr. Horn (Dr. 
Carter tells me in his notes that he has 
motor and sensory polyneuropathy which 
appears to be distal; apparently, this 
should pretty much handle the situation as 
far as substantiating his problems); 
August 2005 report by Dr. Horn (since he 
was unable to go through VA, he should try 
the Neurontin); April 2006 letter from Dr. 
Fite (veteran has peripheral neuropathy 
either [sic] secondary to idiopathic; it 
is possible that frostbite experienced in 
Korea would have caused his symptoms to be 
worse); December 2006 report by Dr. Carter 
(diagnosis of generalized polyneuropathy, 
unknown etiology); January 2007 C&P cold 
injury examination (etiology of his 
neuropathy is unknown; however, he does 
have a history of heavy alcohol use in the 
past which can cause a neuropathy; 
veteran's cold injury to his feet is less 
likely as not caused by or the result of 
his military service because there is no 
evidence of cold injury or neuropathy in 
his service medical records and his 
symptoms began more than 30 years after 
cold exposure in Korea and prior alcohol 
use is another potential cause of 
neuropathy).  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  (a) 
whether the veteran has a current 
disability of residuals of cold injury; 
(b) if so, whether the current disability 
is at least as likely as not (a 50 percent 
or greater probability) related to the 
inservice cold injury; and (c) to the 
extent the examiner's diagnosis or nexus 
opinion conflicts with any of the evidence 
of record, the examiner should address how 
and why his or her opinion is different 
from that conflicting evidence.    

6.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


